DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the priority Application JP 2016-122437, filed on 06/21/2016 in the Japan Patent Office.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/29/2021 has been entered.

Response to Arguments
4.	With respect to the rejection of Claims 1, 3-10 and 12-18 under 35 U.S.C § 112 (a), the Examiner agreed with the Applicant that the amended claims 1, 3-10 and 12-18 overcomes the rejection. The amended claims has support in the paragraphs [0009, 0107 and 0108]. Consequently, 35 U.S.C § 112 (a) rejection is withdrawn. 

Examiner’s Amendment
5.         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mr. P. Tyler Johnson (Reg. No. 65,378) on 08/31/2021. 

 
	With respect to Claim 10, please delete claim 10 and insert
10.  (Currently Amended) An information processing device comprising:
at least one processor configured to 
receive information regarding a new delimiter position different from a result of speech-to-text conversion associated with collected first utterance information,
control output of a new conversion result obtained by performing speech-to-text conversion based on the new delimiter position, and
initiate output of the new conversion result and the new delimiter position in association with each other,
wherein the new delimiter position is set based on a comparison result obtained by comparing first sound-related information obtained from the collected first utterance information with second sound-related information obtained from collected second utterance information, the comparison result indicating that the first sound-related information is similar to the second sound-related information, [[and]]
wherein the new delimiter position is set from initially delimiting one or more grouped phrases to delimiting one or more words grouped within each phrase of the initially delimited one or more grouped phrases, and
wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position.

	With respect to Claim 21, please deleted claim 21 and insert 
	21. (Cancelled).

Reasons for Allowance
6.	Claims 1, 3-10 and 12-20 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
indicating that the first utterance information is similar to the second utterance information, and 
 	perform speech-to-text conversion based on the new delimiter position, 
wherein the new delimiter position is set from initially delimiting one or more grouped phrases to delimiting one or more words grouped within each phrase of the initially delimited one or more grouped phrases, and 
wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position.” as recited in Claim 1. 
“initiate output of the new conversion result and the new delimiter position in association with each other,
wherein the new delimiter position is set based on a comparison result obtained by comparing first sound-related information obtained from the collected first utterance information with second sound-related information obtained from collected second utterance information, the comparison result indicating that the first sound-related information is similar to the second sound-related information, [[and]]
wherein the new delimiter position is set from initially delimiting one or more grouped phrases to delimiting one or more words grouped within each phrase of the initially delimited one or more grouped phrases, and
wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position.” as recited in Claim 10.
	“setting a new delimiter position different from a result of speech-to-text conversion associated with the first utterance information based on a comparison result indicating that the first sound-related information is similar to the second sound-related information; and 
 	perform speech-to-text conversion based on the new delimiter position, 
 	wherein the new delimiter position is set from initially delimiting one or more grouped phrases to delimiting one or more words grouped within each phrase of the initially delimited one or more grouped phrases, and 
 	wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position.” as recited in Claim 19.  
	“outputting the new conversion result and the new delimiter position in association with each other, 
 	wherein the new delimiter position is set based on a result obtained by comparing first sound-related information obtained from the collected first utterance information with second sound-related information obtained from collected second utterance information, 
 	wherein the new delimiter position is set from initially delimiting one or more grouped phrases to delimiting one or more words grouped within each phrase of the initially delimited one or more grouped phrases, and 
 	wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position.” as recited in Claim 20.
	The closest prior art found as following.
a.	Shaw et al. (US 9,123,339 B1.) In this reference, Shaw et al. detects an incorrect text in the speech recognition by comparing the second utterance and the original utterance. If the second utterance is a repeat utterance of the original utterance, the system presumes that the text conversion of the original utterance is incorrect, then the system re-perform the speech-to-text conversion (Shaw et al. Fig. 3 Steps 302, 304, 306, 308, 310, 312 and 316, col. 10 lines 48-52 If a repeat utterance is detected, then it is presumed that the text conversion of the original utterance was incorrect. Various techniques can be used to determine a text conversion based on the original utterance together with the repeat utterance, that is, to implement the step in Box 312 of Fig. 3.) Shaw et al. utilizes the original utterance with the repeat utterance to correct the incorrect text, however Shaw does not disclose a method of setting a new delimiter position, wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position in correcting the speech recognition. Thus, Shaw et al. fail to teach and/or suggest the allowable subject matter noted above. 
b.	Longé et al. (US 2011/0010174 A1.) In this reference, Longé et al. disclose a method for providing a speech recognition system combined with one or more alternate input modalities to ensure efficient and accurate text input [0077] As the user correct the word, the speech recognition system may determines that its segmentation of continuous speech was in error and reinterprets the boundaries between words in light of the user’s corrections; or that a pause is less likely to have represented a delimiter between words and so reinterprets the utterance and displays it as a single word, [0087] Due to the corrections, the speech recognition system may also determine that a momentary pause is less likely to have represented a delimiter between words and phrases, and so reinterprets the utterance and displays it as a series of characters representing a single word or phrase instead of two separates words or phrases; or vice-versa.) Longé et al. sets a new delimiter to correct the incorrect the result to the speech-to-text conversion. However, Longé et al. does not disclose a method of setting a new delimiter position, wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position in correcting the speech recognition. Thus, Longé et al. fail to teach and/or suggest the allowable subject matter noted above. 
c. 	Chino (US 2003/0216912 A1.) In this reference, Chino analyzes an input speech input a plurality of times to recognize the input speech and generate a plurality of recognized speech information items, detects a rephrased speech information item corresponding to a rephrased speech from the recognition speech information items, detects a recognition error in units of a character string from an original speech information item corresponding to the rephrased speech information item, removes an error character string corresponding to the recognition error from the original speech information item, and generates a speech recognition result by using the rephrased speech information item and the original speech information item from which the error character string is removed (Chao [0098] As described above, by removing the character string of a part of a recognition result of the first input speech that the possibility of misrecognition is high (a part (similar interval) similar to the second input speech) from recognition candidates of a rephrased input speech (or repeated input speech) (the second input speech) of the first input speech, it is avoided that the recognition result of the second input speech becomes the same as that of the first input speech. In other words, when speeches input plural times, the previous speech and the following speech are analyzed and compared, to examine whether the following speech is a rephrased speech. If the following speech is the rephrased speech, the relation between the previous speech and the following speech is examined in units of a character string. If the character string of a part of the previous speech causes recognition error, the character string of the recognition error is removed. If the previous speech from which the errored character string is removed is combined with the rephrased speech, the errored character string is substituted for the recognized character string of the rephreased speech. As a result, the speech is correctly recognized. The speech recognition is correctly performed by rephrasing. Therefore, even if the rephrasing is performed several times, the same recognition result does not occur. Thus, the recognition result of the input speech can be corrected at a high accuracy and at a high speed.) Chino detects the error in the speech recognition by determining if the user repeat the utterance. The character string of the recognition error is removed if the character string of a part of the previous speech causes recognition error. However, Chino does not disclose a method of setting a new delimiter position, wherein the new delimiter position is set based on a confidence level determined for each variation of the new delimiter position in correcting the speech recognition. Thus, Chino fails to teach and/or suggest the allowable subject matter noted above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/THUYKHANH LE/Primary Examiner, Art Unit 2658